




--------------------------------------------------------------------------------



EXHIBIT 10.2




EMCORE Corporation 2019 Equity Incentive Plan


Restricted Stock Unit Award Agreement




To: []




EMCORE Corporation, a New Jersey corporation (the “Company”), has granted you an
award (the “Award”) of [] restricted stock units (the “Restricted Stock Units”)
under the EMCORE Corporation 2019 Equity Incentive Plan, as adopted effective
December 14, 2018, and as further amended from time to time (the “Plan”),
conditioned upon your agreement to the terms and conditions described below.
Each Restricted Stock Unit represents, on the books of the Company, a unit which
is equivalent to one share of the Company’s common stock, no par value per share
(the “Common Stock”). The effective “Grant Date” will be [], subject to your
promptly signing and returning a copy of this Agreement (as defined below) to
the Company.
This Restricted Stock Unit Award Agreement (the “Agreement”) evidences the Award
of the Restricted Stock Units. This Agreement and the Award of the Restricted
Stock Units are made in consideration of your employment or service relationship
with the Company or an affiliate of the Company (as applicable, your
“Employer”). The Award is subject in all respects to and incorporates by
reference the terms and conditions of the Plan and any terms and conditions
relating to Restricted Stock Units and specifies other applicable terms and
conditions of your Restricted Stock Units.
A copy of the Plan and the Prospectus for the Plan, as amended from time to time
(the “Prospectus”), is being provided or made available to you in connection
with the Award. By executing this Agreement, you acknowledge that you have
received a copy of the Plan and the Prospectus. You may request additional
copies of the Plan or Prospectus by contacting EMCORE Corporation, Attn: Chief
Financial Officer, 2015 West Chestnut Street, Alhambra, CA 91803. You also may
request from the Secretary of the Company copies of the other documents that
make up a part of the Prospectus (described more fully at the end of the
Prospectus), as well as all reports, proxy statements and other communications
distributed to the Company’s security holders generally.
1.Terminology; Conflicts. The Glossary at the end of this Agreement includes
definitions of certain capitalized words used in this Agreement. All terms not
defined in this Agreement (including the Glossary) have the meanings given in
the Plan. Unless otherwise specifically provided in this Agreement, in the event
of any conflict, ambiguity or inconsistency between or among any defined term in
this Agreement or the Plan, the provisions of, first, the Plan and second, this
Agreement, will control in that order of priority, except in the case of Section
14 of this Agreement, which will control in all cases.


2.Terms and Conditions of Award. The following terms and conditions will apply:


(a)Vesting Condition. All of the Restricted Stock Units are nonvested and
forfeitable as of the Grant Date. So long as you continue to be an Eligible
Person through the applicable date upon





--------------------------------------------------------------------------------





which vesting is scheduled to occur, [one-fourth] of the Restricted Stock Units
will vest and become nonforfeitable on each anniversary of the Grant Date, such
that 100% of the Restricted Stock Units will be vested and nonforfeitable on the
[4th] anniversary of the Grant Date.


(b)Continued Service Vesting Condition. In order for any of your Restricted
Stock Units to become vested and nonforfeitable, you must continue to be an
Eligible Person through the applicable vesting date. Unless this Agreement
provides to the contrary, none of the Restricted Stock Units will become vested
and nonforfeitable after you cease to be an Eligible Person, and any Restricted
Stock Units that are nonvested and forfeitable as of the date you cease to an
Eligible Person shall terminate for no consideration.


(c)Corporate Transactions. If a corporate transaction specified in Section 7.2
of the Plan occurs while any of your Restricted Stock Units are outstanding, the
following provisions shall apply:


(i)Your Restricted Stock Units shall be subject to the provisions of the Plan,
including, without limitation, Section 7.2 of the Plan.


(ii) If you are a party to an employment agreement with the Company (an
“Employment Agreement”) that entitles you to vest in any Restricted Stock Units
solely as a result of a Change in Control (as defined in the Employment
Agreement), you will be entitled to vest in the number of Restricted Stock Units
becoming vested and nonforfeitable pursuant to the terms of your Employment
Agreement. Similarly, if you are party to an Employment Agreement that entitles
you to vest in any Restricted Stock Units as a result of a qualifying
termination of employment following a Change in Control and you experience a
qualifying termination of employment while any Restricted Stock Units are
outstanding, the applicable number of Restricted Stock Units becoming vested
pursuant to the terms of your Employment Agreement will become vested and
nonforfeitable as of the date of your qualifying termination of employment. Any
Restricted Stock Units becoming vested and nonforfeitable pursuant to the terms
of your Employment Agreement will be paid as provided for in Section 2(e) below.


(iii)If your Restricted Stock Units are assumed and continue after an event
specified in Section 7.2 of the Plan and you suffer an involuntary termination
without Cause within two years following the event specified in Section 7.2 of
the Plan, any then unvested assumed Restricted Stock Units shall immediately
vest and become nonforfeitable on the date of your involuntary termination
without Cause.


(d)Termination of Service. If you cease to be an Eligible Person for any reason,
all Restricted Stock Units that are not then vested and nonforfeitable will,
after giving effect to any accelerated vesting as a result of your ceasing to be
an Eligible Person, be immediately forfeited for no consideration.


(e)Settlement. Any Restricted Stock Units subject to this Award that become
vested and nonforfeitable shall be paid in an equivalent number of whole shares
of Common Stock (with any fractional Restricted Stock Units rounded down to the
nearest whole number of shares of Common Stock) as soon as practicable following
the applicable vesting date, but in any event no later than the 15th day of the
third calendar month following the end of the calendar year in which the vesting
date occurs; provided that any Restricted Stock Units that become vested and
nonforfeitable in connection with or following a corporate transaction specified
in Section 7.2 of the Plan will be paid no later





--------------------------------------------------------------------------------





than the 30th day following the applicable vesting date. Upon issuance, such
shares of Common Stock may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated in compliance with applicable law, this Agreement and
any other agreement to which such shares are subject. Your settlement rights
pursuant to this Agreement shall be no greater than the right of any unsecured
general creditor of the Company. The Company will not be required to issue
fractional shares of Common Stock upon settlement of the Restricted Stock Units.


3.Restrictions on Transfer. You may not sell, assign, transfer, pledge, hedge,
hypothecate, encumber or dispose of in any way (whether by operation of law or
otherwise) any Restricted Stock Units, and Restricted Stock Units may not be
subject to execution, attachment or similar process. Any sale or transfer, or
purported sale or transfer, shall be null and void. The Company will not be
required to recognize on its books any action taken in contravention of these
restrictions.


4.Issuance of Shares.


(a)Notwithstanding any other provision of this Agreement, you may not sell the
shares of Common Stock acquired upon vesting of the Restricted Stock Units
unless such shares are registered under the Securities Act, or, if such shares
are not then so registered, such sale would be exempt from the registration
requirements of the Securities Act. The sale of such shares must also comply
with other applicable law and any applicable insider trading policy of the
Company governing the Common Stock and you may not sell the shares of Common
Stock if the Company determines that such sale would not be in material
compliance with such applicable law or insider trading policy.


(b)The shares of Common Stock issued in settlement of the Restricted Stock Units
shall be registered in your name. The Company will deliver a share certificate
to you, or deliver shares electronically or in certificate form to your
designated broker on your behalf. If you are deceased (or in case of your
Disability and if necessary) at the time that a delivery of share certificates
is to be made, the certificates will be delivered to your executor,
administrator, legally authorized guardian or personal representative. The
Company may at any time place legends referencing any applicable law
restrictions on all certificates representing shares of Common Stock issued
pursuant to this Agreement, and the certificate shall bear such restrictive
legends or restrictions as the Company, in its sole discretion, shall require.
You will, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to this Agreement in your
possession in order to carry out the provisions of this Section 4(b).


(c)The grant of the Restricted Stock Units and the shares of Common Stock issued
in settlement of the Restricted Stock Units will be subject to and in compliance
with all applicable requirements of applicable law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable law. The inability of
the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary to the
lawful issuance of any shares subject to the Restricted Stock Units shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Restricted Stock Units, the Company may
require you to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law and to make any representation or
warranty with respect thereto as may be requested by the Company.


5.    Tax Withholding. The Company or the Employer shall be entitled to require
a cash payment by or on your behalf (including, without limitation, subject to
such procedures as the





--------------------------------------------------------------------------------





Administrator may adopt, pursuant to a broker-assisted “cashless” arrangement
with a third party who facilitates the sale of shares of Common Stock
deliverable upon any payment of Restricted Stock Units) and/or to deduct from
other compensation payable to you any sums required by federal, state or local
tax law to be withheld with respect to the grant, vesting or payment of the
Restricted Stock Units in whole or in part. The Company may, in its discretion,
agree that it will, upon any payment of shares of Common Stock in respect of the
Restricted Stock Units, automatically reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then fair market value, to satisfy any withholding obligations
of the Company and the Employer with respect to such distribution of shares at
the applicable withholding rates.
—————————————————
For Section 16 officers, Section 5 to read as follows: “Unless (1) otherwise
determined by the Administrator at any time after the Grant Date or (2) you have
previously notified the Chief Financial Officer of the Company (or his designee)
that you will pay the amount of any applicable federal, state or local tax law
withholding taxes directly to the Company in cash, upon any payment of shares of
Common Stock in respect of the Restricted Stock Units, the Company shall
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value, to satisfy any withholding obligations of the Company and the
Employer with respect to such distribution of shares at the applicable
withholding rates. In the event that the Administrator determines not to
satisfy, or the Company cannot legally satisfy, such withholding obligations by
such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Restricted Stock Units, the Company or the
Employer shall be entitled to require a cash payment by or on your behalf and/or
to deduct from other compensation payable to you any sums required by federal,
state or local tax law to be withheld with respect to such distribution or
payment.”


6.Adjustments for Corporate Transactions and Other Events.


a.Adjustment Events. Upon an event specified in Section 7.1 of the Plan, the
number, amount and type of shares of Common Stock (or other securities or
property) subject to your Restricted Stock Units will, without further action of
the Administrator, be adjusted to reflect such event pursuant to the provisions
of Section 7.1 of the Plan. The Administrator may make adjustments, in its
discretion, to address the treatment of fractional shares with respect to the
Restricted Stock Units as a result of the adjustment event. Adjustments under
this Section 6 will be made by the Administrator, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive. No fractional Restricted Stock Units will result from any such
adjustments.


b.Binding Nature of Agreement. The terms and conditions of this Agreement will
apply with equal force to any additional and/or substitute securities received
by you in exchange for, or by virtue of your granting of, the Restricted Stock
Units, whether as a result of any adjustment event or other similar event,
except as otherwise determined by the Administrator. If the Restricted Stock
Units are converted into or exchanged for, or stockholders of the Company
receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity, or other property (including cash), then the rights of the
Company under this Agreement will inure to the benefit of the Company’s
successor, and this Agreement will apply to the securities or other property
received upon such conversion, exchange or distribution in the same manner and
to the same extent as the Restricted Stock Units.


7.Dividend Equivalent Rights. As of each date that the Company pays an ordinary
cash dividend on its outstanding Common Stock for which the related record date
occurs after the Grant Date and prior to the date all Restricted Stock Units
subject to the Award have either been paid or have terminated, the Company shall
credit you with an additional number of Restricted Stock Units equal to (a) the
amount of the ordinary cash dividend paid by the Company on a single share of
Common Stock on that date, multiplied by (b) the number of Restricted Stock
Units subject to the Award outstanding and unpaid as of such record date
(including any Restricted Stock Units previously credited under this Section





--------------------------------------------------------------------------------





7 and with such total number subject to adjustment pursuant to Section 7.1 of
the Plan and this Agreement), divided by (c) the closing price of a share of
Common Stock on that date. Any Restricted Stock Units credited pursuant to the
foregoing provisions of this Section 7 will be subject to the same vesting,
payment, termination and other terms, conditions and restrictions as the
original Restricted Stock Units to which they relate. No crediting of Restricted
Stock Units will be made pursuant to this Section 7 with respect to any
Restricted Stock Units which, as of the related record date, have either been
paid or have terminated.


8.No Right to Continued Employment or Service. The Award shall not confer upon
you any right to be retained as an employee or service provider, nor restrict in
any way the right of your Employer, which right is hereby expressly reserved, to
terminate your employment or service relationship at any time with or without
Cause (regardless of whether such termination results in (a) the failure of any
Award to vest; (b) the forfeiture of any unvested or vested portion of any
Award; and/or (c) any other adverse effect on your interests under the Plan).
Nothing in the Plan or this Agreement shall confer on you the right to receive
any future Awards under the Plan.


9.No Rights as Stockholder. You shall not have any rights as a stockholder of
the Company with respect to any shares of Common Stock corresponding to the
Restricted Stock Units granted hereby unless and until shares of Common Stock
are issued to you in respect thereof. No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate or certificates are issued, except as provided in Section 6 and
Section 7 of this Agreement.


10.The Company’s Rights. The existence of the Restricted Stock Units does not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, including that of
its affiliates, or any merger or consolidation of the Company or any affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
affiliate, or any sale or transfer of all or any part of the Company’s or any
affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


11.Entire Agreement. This Agreement, inclusive of the Plan incorporated into
this Agreement, contains the entire agreement between you, your Employer and the
Company with respect to the Restricted Stock Units. Any and all existing oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement by any person with
respect to the Award or the Restricted Stock Units are superseded by this
Agreement and are void and ineffective for all purposes.


12.Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. In the event of
any ambiguity in this Agreement or any matters as to which this Agreement is
silent, the Plan will govern.


13.Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the
Restricted Stock Units as determined in the discretion of the Administrator,
except as provided in the Plan or in any other written document signed by you
and the Company. This Agreement may not be amended, modified or supplemented
orally.





--------------------------------------------------------------------------------





14.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New Jersey
applicable to contracts executed and to be performed entirely within such state,
without regard to the conflict of law provisions thereof.


15.Severability. If a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement which violate such statute or public policy
shall be stricken, and all portions of this Agreement which do not violate any
statute or public policy shall continue in full force and effect. Further, it is
the parties’ intent that any court order striking any portion of this Agreement
should modify the terms as narrowly as possible to give as much effect as
possible to the intentions of the parties’ under this Agreement.


16.Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein. The Company may
require you to furnish or execute such other documents as the Company shall
reasonably deem necessary to comply with or satisfy the requirements of
applicable law.


17.Investment Representation. If at the time of settlement of all or part of the
Restricted Stock Units, the Common Stock is not registered under the Securities
Act and/or there is no current prospectus in effect under the Securities Act
with respect to the Common Stock, you shall execute, prior to the issuance of
any shares of Common Stock in settlement of the Restricted Stock Units to you by
the Company, an agreement (in such form as the Administrator may specify) in
which you, among other things, represent, warrant and agree that you are
acquiring the shares acquired under this Agreement for your own account, for
investment only and not with a view to the resale or distribution thereof, that
you have knowledge and experience in financial and business matters, that you
are capable of evaluating the merits and risks of owning any shares of Common
Stock acquired under this Agreement, that you are a person who is able to bear
the economic risk of such ownership and that any subsequent offer for sale or
distribution of any of such shares shall be made only pursuant to (a) a
registration statement on an appropriate form under the Securities Act, which
registration statement has become effective and is current with regard to the
shares being offered or sold, or (b) a specific exemption from the registration
requirements of the Securities Act, it being understood that to the extent any
such exemption is claimed, you shall, prior to any offer for sale or sale of
such shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Administrator, from counsel for or approved by the
Administrator, as to the applicability of such exemption thereto.


18.Headings. Section headings are used in this Agreement for convenience of
reference only and shall not affect the meaning of any provision of this
Agreement.


19.Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.


20.Section 409A. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.







--------------------------------------------------------------------------------





21.Interpretation. The Administrator shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the
Administrator under or pursuant to the Plan or this Award shall be final and
binding and conclusive on all persons affected hereby.


22.Authorization to Share Personal Data. You authorize any affiliate of the
Company that employs or retains you or that otherwise has or lawfully obtains
personal data relating to you to divulge or transfer such personal data to the
Company or to a third party, in each case in any jurisdiction, if and to the
extent appropriate in connection with this Agreement or the administration of
the Plan.


23.Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or you, as the case may be, at the
following addresses or to such other address as the Company or you, as the case
may be, shall specify by notice to the other:


i.if to the Company, to it at:
EMCORE Corporation
2015 West Chestnut Street
Alhambra, CA 91803
Attention: Chief Financial Officer
Fax: (626) 293-3424
ii.if to you, to your most recent address as shown on the books and records of
the Company or affiliate employing or retaining you.


All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.
24.Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Awards evidenced
hereby, you acknowledge: (a) that the Plan is discretionary in nature and may be
suspended or terminated by the Company at any time; (b) that the Award does not
create any contractual or other right to receive future grants of Awards; (c)
that participation in the Plan is voluntary; (d) that the value of the Awards is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; and (e)
that the future value of the Common Stock is unknown and cannot be predicted
with certainty.


25.Consent to Electronic Delivery. By entering into this Agreement and accepting
the Award evidenced hereby, you hereby consent to the delivery of information
(including, without limitation, information required to be delivered to you
pursuant to applicable law) regarding the Company and its affiliates, the Plan,
this Agreement and the Award via Company web site or other electronic delivery.


26.Clawback Policy. The Restricted Stock Units are subject to the terms of the
Company’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar





--------------------------------------------------------------------------------





provisions of applicable law, any of which could in certain circumstances
require repayment or forfeiture of the Restricted Stock Units or any shares of
Common Stock or other cash or property received with respect to the Restricted
Stock Units (including any value received from a disposition of the shares
acquired upon payment of the Restricted Stock Units).


27.Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.


{The Glossary follows on the next page.}







--------------------------------------------------------------------------------





GLOSSARY




(a)“Cause” means (as determined by the Administrator) (i) your willful and
continued failure to perform substantially your material duties with your
Employer (other than any such failure resulting from your incapacity as a result
of physical or mental illness) after a written demand for substantial
performance specifying the manner in which you have not performed such duties is
delivered to you by the person or entity that supervises or manages you, (ii)
engaging in willful and serious misconduct that is injurious to the Company or
any of its Subsidiaries, (iii) one or more acts of fraud or personal dishonesty
resulting in or intended to result in personal enrichment at the expense of the
Company or any of its Subsidiaries, (iv) substantial abusive use of alcohol,
drugs or similar substances that, in the sole judgment of the Company, impairs
your job performance, (v) material violation of any Company policy that results
in harm to the Company or any of its Subsidiaries or (vi) indictment for or
conviction of (or plea of guilty or nolo contendere) to a felony or of any crime
(whether or not a felony) involving moral turpitude. A “termination for Cause”
shall include a determination by the Administrator following your termination of
employment for any other reason that, prior to such termination of employment,
circumstances constituting Cause existed. Notwithstanding the foregoing, if you
are a party to an Employment Agreement, “Cause” shall have the meaning, if any,
specified in your Employment Agreement.


(b)“Securities Act” means the Securities Act of 1933 and the rules promulgated
thereunder, as amended.


(c)“You”; “Your”. You means the recipient of the Restricted Stock Units as
reflected in the first paragraph of this Agreement. Whenever the word “you” or
“your” is used in any provision of this Agreement under circumstances where the
provision should logically be construed, as determined by the Administrator, to
apply to the estate, personal representative, or beneficiary to whom the
Restricted Stock Units may be transferred by will or by the laws of descent and
distribution, the words “you” and “your” will be deemed to include such person.


{The signature page follows.}







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of [Date].


EMCORE CORPORATION


By:     —————————————————
Date:     —————————————————


The undersigned hereby represents that he/she has read the Prospectus and is
familiar with the Plan’s terms. The undersigned hereby acknowledges that he/she
has carefully read this Agreement and agrees, on behalf of himself/herself and
on behalf of his/her beneficiaries, estate and permitted assigns, to be bound by
all of the provisions set forth herein, and that the Award and Restricted Stock
Units are subject to all of the terms and provisions of this Agreement, and of
the Plan under which it is granted, as the Plan and this Agreement may be
amended in accordance with their respective terms. The undersigned agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under this Agreement or the Plan
with respect to the Award or Restricted Stock Units.


WITNESS
AWARD RECIPIENT


        
—————————————————


Date:     —————————————————
    









